Hargest, P. J.,
The petitioners, defendants in an execution upon the bond accompanying a mortgage, asked that the court direct the prothonotary to enter satisfaction of the judgment upon which execution was entered because the plaintiffs have not, within 6 months, petitioned the court to fix the fair value of the property sold, pursuant to the Deficiency Judgments Act of January 17, 1934, P. L. 243.
*421Section 1 of that act provides, in part, as follows:
“If the plaintiff or use plaintiff shall fail to present such petition within six months after such sale, the prothonotary shall, upon application of the defendant or other party in interest, enter satisfaction of such judgment.”
It is very apparent that no order whatever need issue out of the court. The satisfaction of the judgment, where no petition has been presented, is a matter of course, which the prothonotary is required to enter “upon application of the defendant or other party in interest.” All that need he done is for the defendant or other party in interest to issue his praecipe for such satisfaction.
We, therefore, refuse to make any order upon the petition.